DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, citing Foreign Priority to KR 10-2020-0022959 with a filing date of February 25, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “having a long length” in Claims 4, 7, 12, and 15 is a relative term which renders the claim indefinite. The term “having a long length” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner recommends removing the word “long” in occurrences of the term in Claims 4, 7, 12, and 15. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wynn et al., US 20170256770 A1.

Regarding Claim 1, Wynn discloses a battery pack (element 1300 [0065-0069], Fig. 13) comprising: a battery housing having an accommodation space (as represented in the space between  upper tray member 403 and lower tray member 703, [0048-0049, 0069]); a plurality of cell modules in the accommodation space having a plurality of unit battery cells connected to each other (plurality of batteries 401 connected by mounting platform 1307 [0065-0067], Figs. 13 and 16), and obliquely arranged (as shown in Figs. 13-16); a holder part supporting the cell module inside the battery housing (upper tray member 1401 Fig. 14); and a bus bar at an upper side of the holder part and connecting electrode terminals of the unit battery cells (bus bars 1301 may be bonded or otherwise attached to the top surface of tray member 1401 [0069], Fig. 14), wherein the bus bar is between the cell modules at the upper side of the holder (one bus bar 1301 between every two rows of batteries [0066], Figs. 13-15, Fig. 14 with upper tray member 1401 [0069]), and a lead part connected to the electrode terminal is obliquely protruded from at least one side of the bus bar (each mounting platform 1303 extends at a non-perpendicular angle from the left side of each bus bar 1301 [0067], Figs. 13-15).
Examiner notes Wynn does not explicitly disclose the battery pack is rechargeable. However, Wynn does the battery pack is preferably used in an electric vehicle ([0041], general disclosure [0002-0006, 0032]), wherein the battery pack would be rechargeable.

Regarding Claim 2, Wynn discloses all limitations as set forth above. Additionally, Wynn discloses a plurality of through-holes (a plurality of access apertures 1403 [0069], Fig. 14) through which the electrode terminal of the unit battery cell is exposed is formed in the upper side of the holder part (apertures 1403 provide access to the underlying battery terminals [0069], Fig. 14) and the through-holes forms a plurality of columns and rows on the upper side of the holder part (apertures 1403 visible on same side of battery pack as upper tray member 1401, Fig. 14) and are obliquely formed to correspond to arrangement of the cell modules (see orientation of apertures 1403, Fig. 14).

Regarding Claim 3, Wynn discloses all limitations as set forth above. Further, Wynn discloses the bus bar includes a plurality of first bus bars arranged in a pair at both sides of an edge of the upper side of the holder part and connected to the electrode terminal (bus bars 1301 shown on both edges, Fig. 13-15; bus bars 1301 on top of upper tray member 1401, Fig. 14); and a plurality of second bus bars between a pair of the first bus bars in the holder part and connected to the electrode terminal (plurality of bus bars 1301 on top of upper tray member 1401 [0069], Fig. 14).

Regarding Claim 4, Wynn discloses all limitations as set forth above. Additionally, Wynn discloses the first bus bar includes: a first body part having a long length in a first direction between the through-holes at both sides of the edge of the holder part; and a plurality of first lead parts that are obliquely protruded in a second direction crossing the first direction from a side of the first body part to be inserted between the through-holes (mounting platform 1303 extends at a non-perpendicular angle from the left side of each bus bar 1301, and each mounting platform 1307 extends at a non-perpendicular angle from the right side of each bus bar 1301 [0067], Fig. 14).

Regarding Claim 7, Wynn discloses all limitations as set forth above. Further, Wynn discloses
the second bus bar includes: a second body part having a long length in the first direction between the through-holes (as shown in Figs. 13-15; and a plurality of second lead parts (mounting platforms 1303 and 1307 [0067]) obliquely protruding in a second direction crossing the first direction from both sides of the second body part (mounting platform 1303 extends at a non-perpendicular angle from the left side of each bus bar 1301, and each mounting platform 1307 extends at a non-perpendicular angle from the right side of each bus bar 1301 [0067], Fig. 14).

Regarding Claim 8, Wynn discloses all limitations as set forth above. Additionally, Wynn discloses the second lead part (mounting platforms 1303 and 1307 [0067]) includes a plurality of first extensions obliquely protruding in the second direction crossing the first direction from one side of the second body part (each mounting platform 1307, includes a pair of platform extensions 1309 and 1310 [0067], Fig. 13); and a plurality of second extensions obliquely protruding in a direction opposite to the second direction from the other side of the second body part (interconnects 1305 attached to mounting platform 1303 [0067], Fig. 13).

Regarding Claim 9, Wynn discloses all limitations as set forth above. Further, Wynn discloses a plurality of the second bus bars are between a plurality of columns of the through-holes at the upper side of the holder part (the optimal configuration interposes one bus bar 1301 between every two rows of batteries [0066], Figs. 13-15), and the second lead part protrudes from a side of the second bus bar to be located between a plurality of rows of the through-holes (as shown in Figs. 13-15).

Regarding Claim 10, Wynn discloses all limitations as set forth above. Additionally, Wynn discloses the second lead part and the electrode terminal of the cell module are connected by a wire member at the upper side of the holder part (interconnects 1305 attached on one end to mounting platform 1303 and other end either attached to adjacent battery casing terminals 901 or central battery terminal nubs 903 [0067], Fig. 13)

Regarding Claim 11, Wynn discloses all limitations as set forth above. Wynn is limited by not explicitly disclosing the bus bar includes a plurality of first composite bus bars located at an edge of the upper side of the holder part and connected to the electrode terminal; and a plurality of second composite bus bars located at a side of the first composite bus bar at the upper side of the holder part and connected to the electrode terminal, and a lead protrusion electrically connected to the electrode terminal protrudes from each of the first composite bus bar and the second composite bus bar.
Examiner acknowledges Wynn discloses the edge of the battery pack, which is shown in Fig. 7. However, the bus bar drawings shown in Figs. 13-15 only represent a portion of the bus bar arrangement in the battery pack, where the bus bars terminating at the edge of the battery pack is not included. Knowing there is inherently a top and bottom edge of the battery pack, where the bus bars are terminated, the uppermost section of the bus bar will be located at an edge of the upper side of the holder part, positioned farthest towards the edge, with an uppermost section of an adjacent bus bar below. Using the existing design and repeating lead pattern of the bus bar disclosed by Wynn, the lead protrusion of the bus bar will also be present, where the interconnects 1305 are electrically connecting the electrode terminal and the bus bar ([0067]).  

Regarding Claim 12, Wynn discloses all limitations as set forth above. Further, Wynn discloses
the first composite bus bar includes a first body part having a long length in the first direction at side surfaces of the through-holes at both edges of the upper side of the holder part (see Claim 11 reasoning above); and a plurality of first composite lead parts obliquely protruding in the second direction (mounting platform 1303 extends at a non-perpendicular angle from the left side of each bus bar 1301, and each mounting platform 1307 extends at a non-perpendicular angle from the right side of each bus bar 1301 [0067], Fig. 14) crossing the first direction from the side of the first body part (as shown in Figs. 13-15), and a lead protrusion connected to the electrode terminal protrudes from a side of the first composite lead part (interconnects 1305 attached on one end to mounting platform 1303 and other end either attached to adjacent battery casing terminals 901 or central battery terminals 903 [0067], Fig. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wynn as applied to the claims above.

Regarding Claims 5 and 13, Wynn discloses all limitations as set forth above. Further, Wynn does not specifically disclose the first lead part and the first composite lead part protrude from a side of the body part (mounting platform 1303 extends at a non-perpendicular angle from the left side of each bus bar 1301, and each mounting platform 1307 extends at a non-perpendicular angle from the right side of each bus bar 1301 [0067], Fig. 14).
Examiner notes that Wynn is limited by not explicitly disclosing the range 45 to 60 degrees. However, Wynn discloses the mounting platform 1303 extends at a non-perpendicular angle from the left side of each bus bar 1301 ([0067], Fig. 13-14). Although the figures disclosed by Wynn are dimensionless drawings, the mounting platform 1303 extends from the bus bar 1301 at an angle corresponding to the angle of the batteries, wherein the angle of the mounting platform 1303 relative to the bus bar 1301 appears to be between 45 and 60 degrees. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the non-perpendicular teaching in paragraph [0067] with the Fig. 13-14 showing approx. 60 degree angle and obtain the mounting platform relative to the bus bar to be between 45 and 60 degrees. 

Regarding Claim 6, Wynn discloses all limitations as set forth above. Additionally, Wynn discloses the first lead part and the electrode terminal of the cell module are connected by a wire member at the upper side of the holder part (interconnects 1305 attached on one end to mounting platform 1303 and other end either attached to adjacent battery casing terminals 901 or central battery terminals 903 [0067], Fig. 13).

Regarding Claims 14 and 17, Wynn discloses all limitations as set forth above. Further, Wynn discloses the lead protrusion is electrically connected to a positive electrode (interconnect 1305 coupled to positive terminal 903 [0067], Fig. 13) of the electrode terminal.

Regarding Claim 15, Wynn discloses all limitations as set forth above. Further, Wynn discloses
the second composite bus bar includes a second body part having a long length in the first direction between the through-holes of the holder part (as shown in Figs. 13-15); and a plurality of second composite lead parts obliquely protruding in the second direction (mounting platform 1303 extends at a non-perpendicular angle from the left side of each bus bar 1301, and each mounting platform 1307 extends at a non-perpendicular angle from the right side of each bus bar 1301 [0067], Fig. 14) crossing the first direction from both sides of the second body part (as shown in Figs. 13-15), and a lead protrusion electrically connected to the electrode terminal protrudes from a side of the second composite lead part (interconnects 1305 attached on one end to mounting platform 1303 and other end either attached to adjacent battery casing terminals 901 or central battery terminals 903 [0067], Fig. 13).

Regarding Claim 16, Wynn discloses all limitations as set forth above. Additionally, Wynn discloses the second composite lead part (mounting platforms 1303 and 1307 [0067]) includes a plurality of first composite extensions obliquely protruding in the second direction crossing the first direction from one side of the second body part (each mounting platform 1307, includes a pair of platform extensions 1309 and 1310 [0067], Fig. 13); and a plurality of second composite extensions obliquely protruding in a direction opposite to the second direction from the other side of the second body part (interconnects 1305 attached to mounting platform 1303 [0067], Fig. 13), and a lead protrusion connected to the electrode terminal protrudes from a side of each of the first composite extension and the second composite extension (interconnects 1305 attached on one end to mounting platform 1303 and other end either attached to adjacent battery casing terminals 901 or central battery terminals 903 [0067], Fig. 13).

Regarding Claim 18, Wynn discloses all limitations as set forth above. Further, Wynn discloses the second composite extension is electrically connected to a negative electrode (negative terminal description [0038], casing crimp edge 901 of battery represents negative electrode [0052]) of the electrode terminal of the cell module by a wire member (wire ribbon interconnects, [0059-0061]).

Regarding Claim 19, Wynn discloses all limitations as set forth above. Further, Wynn discloses a stopper protrusion fixing a position of the bus bar protruding from the holder part, and the stopper protrusion protrudes from the upper side of the holder part in a pair with a body part therebetween (stake 1603 protruding through aperture 1601, aperture 1601 is a feature of mounting platforms 1303 and 1307 [0072], Fig. 16).

Regarding Claim 20, Wynn discloses all limitations as set forth above. Wynn does not explicitly disclose a guide protrusion protrudes from the through-hole. 
Wynn discloses that rigidly fixing the mounting platforms helps minimize platform movement, thereby minimizing the potential for interconnect damage after battery pack fabrication is complete and the pack is in use, for example as the battery pack of an EV ([0072]). Wynn also discloses the mounting platforms may be bonded, staked, clamped, pinned, or otherwise fixed ([0072]), therefore acknowledging various methods of fixing the bus bar element to the battery pack. 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize methods to fix the bus bar element to the battery pack, as taught by Wynn, which could include a guide protrusion as part of the various joining methods described by Wynn, in order to minimize the potential for interconnect damage.

Pertinent Prior Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nakamura et al., US 20150072211 A1.
Nakamura discloses a battery pack (element 10 [0031], Figs. 1-4) comprising a plurality of different style bus bars 41 ([0032], Figs. 5-6) surrounding a plurality of circular through-hole terminal openings 41h(1-4) arranged obliquely in columns and rows ([0034], Figs. 1-2 and 4-6). The bus bars have jagged edges, which surround part of the side faces of the respective batteries Bt ([0034]). The battery pack is shown with bus bars 42 and 44 located at the edge of the battery pack, as well as at least one bus bar 43 positioned between bus bars 42 and 44 (Fig. 6). 
Nakamura discloses an electrical connection 41c is established with either the positive terminal Btp or the negative terminal Btn of the battery Bt via a wiring 41w by wire bonding ([0042], Fig. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571)272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY C BOUCHARD/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721